Citation Nr: 1207100	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right knee disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a left knee disability has been received.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied claims for service connection for bilateral hearing loss and tinnitus and determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for left and right knee disabilities.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.  

At the outset, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable decision on the requests to reopen-the Board has characterized the appeal involving right and left knee disabilities as encompassing first four matters set forth on the title page.

Furthermore, in characterizing the matters on appeal, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in more detail below, here, the Veteran was previously denied service connection for right and left knee disabilities.  At the time of the prior denials, there was either no medical diagnosis of the claimed disability, or the same complaints made in connection with the current claims.  As such, any diagnosis made since the prior denial does not constitute a different knee disability.  As such, new and material evidence is required to reopen each claim for service connection.

In November 2011, the Veteran submitted additional medical evidence directly to the Board without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  However, given the favorable disposition of the claims decided herein, the Veteran is not prejudiced by the Board's consideration of this evidence, in the first instance.  For those claims being remanded, the RO will have the opportunity to consider this evidence in readjudicating the claims.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by North Carolina Division of Veterans Affairs (as reflected in a May 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In November 2009, the Veteran filed a VA Form 21-22, appointing the American Legion as his representative.  Thereafter, in October 2011, the Veteran submitted a statement indicating that he desired to revoke all former representation and represent himself.  The Board recognizes the Veteran is now proceeding pro se in this appeal.  

The Board's decision reopening the claims for service connection for right and left knee disabilities is set forth below.  The underlying claims for service connection for right and left knee disabilities, on the merits, as well as the claims for service connection for bilateral hearing loss and tinnitus, are addressed in the remand following the orders.  These matters are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a June 2001 rating decision, the RO denied service connection for right and left knee conditions; although notified of the denial in a June 2001 letter, the Veteran did not initiate an appeal of the decision.  

3.  Evidence associated with the claims file since the June 2001 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims for service connection for right and left knee disabilities, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision in which the RO denied service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the June 2001 denial is new and material, the criteria for reopening the claims for service connection for right and left knee disabilities are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the requests to reopen the claims for service connection for right and left knee disabilities, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the record reflects that the Veteran was denied service connection for right and left knee conditions by an RO rating decision dated in June 2001.  The evidence of record at the time included the Veteran's service treatment records, which contain no mention of any complaint, diagnosis, or treatment for knee problems.  Clinical evaluation of the Veteran's knees throughout service, to include his January 1962 separation physical, was described as normal and there was no mention of any subjective knee problems in the January 1962 report of medical history.  

Also of record at the time of the June 2001 rating decision was a lay statement by the Veteran in which he asserted injuring his knees while performing maneuvers in which he jumped out of airplanes.  Service personnel records confirmed that the Veteran received a Parachutist Badge during service, however, despite his contentions that he reported to sick call for knee problems and was sent to the hospital at Fort Campbell for x-rays, nothing was noted in the service treatment records.  Furthermore, although the Veteran reported receiving current treatment for his knees, no medical evidence was received which showed a current right or left knee disability.  

The bases for the RO's June 2011 denials were that the record failed to indicate that the Veteran had a current right or left knee disability or that he had sustained injury to his knees while on active duty.  In sum, there was insufficient evidence to demonstrate a chronic bilateral knee condition related to military service.  

Although notified of the denial in a June 2001 letter, the Veteran did not initiate an appeal of the June 2001 RO decision denying service connection for right and left knee conditions.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's June 2001 denial of these claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in May 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 2005 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since June 2001 that pertains to the Veteran's claimed right and left knee disabilities.  Such evidence includes the report of November 2011 x-rays which note the presence of osteoarthritis in both knees.  

Also associated with the record is a July 2009 letter from JTW, M.D., noting that the Veteran has complained of bilateral knee pain for "many years," and that he reported a history of knee pain that began following the twenty-nine parachute jumps made during service.  A November 2011 letter from JTW, M.D., indicates that the Veteran also reported a left knee dislocation injury while playing football during service that resulted in an inability to walk for several days.  Pertinent to this appeal, Dr. JTW opined that that the Veteran's service in an airborne unit "caused chronic repetitive strain" on both his knees, and that the in-service football injury caused what was most likely left knee dislocation.  

At the time of the June 2001 rating decision, there was no evidence of knee complaints other than the Veteran's own lay assertions that he injured his knees while parachuting during service.  There was also no medical evidence of a current right or left knee disability, nor was there medical evidence of a nexus between any disability and an incident, event, or injury during service.  

The additionally received medical evidence includes findings of current, chronic right and left knee disabilities - osteoarthritis.  Additionally, there is new, competent lay evidence that the Veteran experienced bilateral knee pain during service following episodes of parachuting.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding a lay person competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Finally, the additionally received medical evidence includes a medical opinion that the Veteran's parachute jumps caused "chronic repetitive strain" on his knees which has continued through the present day.  

The Board finds the foregoing evidence is 'new' in that it was not before agency decisionmakers at the time of the June 2001 final denial of the claim for service connection for right and left knee disabilities, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is 'material' in that it addresses whether the Veteran currently has chronic right and left knee disabilities that may have had their onset during service.  Hence, this evidence raises a reasonable possibility of substantiating these claims for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right and left knee disabilities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence to reopen the claim for service connection for a right knee disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a left knee disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claims for service connection for right and left knee disabilities, on the merits, as well as the claims of service connection for bilateral hearing loss and tinnitus, is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As indicated above, the record reflects current medical evidence of osteoarthritis in the Veteran's right and left knees.  Furthermore, the Veteran has reported a continuity of symptomatology since service which, by itself, indicates that such disabilities may be associated with service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  There is also a medical opinion of record which suggests that the Veteran's osteoarthritis of the knees is related to chronic repetitive strain caused by repeated parachute jumping during service, as well as a left knee dislocation injury during a football game.  

Unfortunately, the medical opinion provided by Dr. JTW, while sufficient to suggest a connection between the Veteran's current knee disabilities and service, is not sufficient to substantiate his claims because the opining clinician did not have access to the Veteran's service treatment records and was not privy to an accurate medical history of the Veteran's in-service joint complaints (or lack thereof).  As this clinical evidence is relevant to the opinion provided, additional medical evidence - i.e., an opinion that considers all the relevant evidence-is necessary to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

Similarly, a VA examination to obtain a medical nexus opinion is warranted in the Veteran's appeal of his claims for service connection for bilateral hearing loss and tinnitus.  In this regard, current medical evidence indicates that the Veteran has bilateral hearing loss which meets VA's definition of a disability (as defined pursuant to 38 C.F.R. § 3.385), as well as intermittent tinnitus.  There is also evidence which supports the Veteran's lay assertions of acoustic trauma due to weapons fire and airplane noise during service - i.e., service records which reflect receipt of two Marksman Badges and a Parachutist Badge along with service in an airborne unit for nearly three years.  Finally, the record contains July 2009 and November 2011 medical opinions from otolaryngologist, AMM, M.D., that the Veteran's bilateral sensorineural hearing loss with intermittent tinnitus is most likely due to noise exposure incurred while in the military service.  

Unfortunately, the medical opinions provided by Dr. AMM, while sufficient to suggest a connection between the Veteran's hearing loss and tinnitus and service, are not sufficient to substantiate his claims because the opining clinician did not have access to the Veteran's service treatment records and was not privy to an accurate medical history of the Veteran's post-service noise exposure (i.e., occupational noise exposure which included industrial noise, small power tools, and lawnmowers).  As this evidence is relevant to the opinion provided, additional medical evidence-i.e., an opinion that considers all the relevant evidence-is necessary to decide the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Miller, 11 Vet. App. at 348.  Accordingly, a VA examination to obtain medical nexus opinions is warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA examination by an ear nose and throat (ENT) physician (preferably), or audiologist, as well as orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the reopened claims for service connection, and may result in denial of the original claims for service connection for residuals of bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the claims file all outstanding, pertinent records.  

The January 2010 SOC indicates that the RO reviewed outpatient treatment records from the VA Medical Center (VAMC) in Salisbury, North Carolina dated from January 2004 through January 2010.  However, the claims file currently only includes records from this facility dated from January 2008 through July 2009.  Additionally, the claims file contains correspondence from the Veteran in which he indicates treatment at the VA Outpatient Clinic (OPC) in Winston-Salem, North Carolina.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, the Board is required to conduct a de novo review of the record in adjudicating the issue(s) on appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2011).  Hence, the RO must obtain all outstanding, pertinent treatment records from the Salisbury VAMC dated from January 2004 through January 2008 and since July 2009, as well as all outstanding, pertinent treatment records from the Winston-Salem VA-OPC, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Such letter should specifically request that the Veteran provide information sufficient to attempt to request any clinical records, to include any x-ray reports, from the U.S. Army Hospital (USAH) at Fort Campbell, Kentucky, which pertains to evaluation and/or treatment of the Veteran's knees.  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Salisbury VAMC (dated from January 2004 through January 2008, and since July 2009), and from the Winston-Salem VA-OPC (dated from February 1962 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Such letter should specifically request that the Veteran provide information sufficient to attempt to request any clinical records, to include any x-ray reports, from the U.S. Army Hospital (USAH) at Fort Campbell, Kentucky, which pertains to evaluation and/or treatment of the Veteran's knees.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination by an ENT physician, preferably, or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has hearing loss in one or both ears to an extent recognized as a disability for VA purposes, as well as whether currently experiences unilateral or bilateral  tinnitus.  

Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure from weapons fire and airplane noise.  

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in- and post-service treatment records, his in- and post-service noise exposure, the medical opinions provided by Dr. AMM in July 2009 and November 2011, as well as the Veteran's assertions.  

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also, after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

For each knee, the physician should clearly identify all current disability(ies), to include osteoarthritis.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that ) the disability had its onset in or is otherwise medically-related to service.  

In rendering the requested opinion, the physician should specifically consider and address the Veteran's lay assertions regarding knee pain since service, as well as the November 2011 opinion from Dr. JTW that the Veteran's knees are the result of chronic repetitive strain due to repeated parachute jumps during service.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with his reopened claims for service connection for right and left knee disabilities, in adjudicating the reopened claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims in the January 2010 SOC), and legal authority.

8.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


